        Case 1:20-cr-10197-LTS Document 200 Filed 01/04/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,              )
                                       )
v.                                     ) CRIMINAL NO. 20-cr-10197-LTS-5
                                       )
DAMIAN CORTEZ,                         )
Defendant.                             )
                                       )

DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY AND REQUEST
                 FOR DETENTION HEARING

      Now comes Damian Cortez, under 18 U.S.C. § 3142, and hereby moves that
the Court release him from custody. He requests a detention hearing in person.
      On July 23, 2020, Mr. Cortez stipulated to detention without prejudice (ECF
88). On July 27, 2020, the Court entered an order allowing the stipulation (ECF 91).
      Mr. Cortez now wishes to have a detention hearing.


                                              Respectfully submitted,
                                              DAMIAN CORTEZ,
                                              By his attorney,

Date: January 4, 2021

                                              /s/Henry Fasoldt
                                              C. Henry Fasoldt (BBO# 667422)
                                              185 Devonshire Street
                                              Suite 302
                                              Boston, MA 02110
                                              henry@bostondefenselaw.com


                          CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
to the registered participants as identified on the Notice of Electronic Filing (NEF)
on January 4, 2021.

                                              /s/ Henry Fasoldt
                                              Henry Fasoldt
